EX-10.1 From: Marc-Andre Boisseau To: Brad O’Sullivan; Ed O'Connor; Andrew Samaan Sent: Fri, June 25, 2010 2:01:20 PM Subject: RE: Board Meeting Today - Notice Hi, Unfortunately, due to the short notice, I will be unavailable for the meeting today. Also, I would like to inform the Company that I will continue to hold office as a director of Optionable, at the latest, until the next company's annual meeting and until my successor is elected and qualified. Good luck in your endeavors and Brad, have a safe trip. I'll talk to you soon. Sincerely, Marc-Andre
